.                         0
                                                  •



·-"

                 Case 1:19-cv-08444-JSR Document 23 Filed 11/12/19 Page 1 of 1
                                                                                                     •.   '•   ...

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      -----------------------------------------------------------------X
      J & J Sports Productions, Inc.,                                         DEFAULT JUDGMENT~                               L
                                         Plaintiff,
                       - against -                                            Case No.: 1:19-cv-08444-JSR
                                                                                !r--

      Andrea Peralta, individually and d/b/a Lola Lola                          :1 t:SDC SDNY
      aka Lola Lola Bar & Restaurant; and Carol                                 'I I )QCUMENT
      Enterprises, Inc., an unknown business entity d/b/a                         f·LECTRONICALLY FILED
      Lola Lola aka Lola Lola Bar & Restaurant                                   ooc #: _ _ _~-+r,<,--
                                                                                 DATE fTLED:
                                         Defendant(s).
      -----------------------------------------------------------------X
              This action having been commenced on September 11, 2019 by the filing of the Summons

      and Complaint, and a copy of the Summons and Complaint having been served on the defendant,

      Andrea Peralta by substituted service on Frank Duran on October 3, 2019 and proof of service was

      therefore filed on October 30, 2019 [Doc. #10]; and a copy of the Summons and Complaint having

      been served on the defendant, Carol Enterprises, Inc. by serving Sue Zouky, Business Document

      Specialist of the NYS Secretary of State on September 24, 2019 and proof of service was therefore

      filed on October 21, 2019 [Doc. #8]; and the defendants not having answered the Complaint, and

      the time for answering the Complaint having expired, it is

               ORDERED, ADJUDGED AND DECREED: That the plaintiff have judgment against

      defendants in the liquidated amount of$Jl-.,        ✓
                                                              G00. <93!f.-.     with (prejudgment) intete~ _ "

      _ _ _-''¾~o__(per ar.mim) from _ _ _ _ __, (in the amomrt of$                                  ) plus costs and

      disbursements of this action in the amount of $1219 .80 amounting in all to $               2~) 5f F/.         t>   ~
      Dated: New York,        Ne[ Yoµ
                              /(_('f_
                                I
                                         1
                                                                                       U.S.D.J.

                                                                     This document was entered on the docket
                                                                     on _ _ _ _ _ _ _ __
